DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description: “30”. 
	 Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 	nonobviousness.
Claims 1, and 3-11 are rejected under 35 U.S.C. 103 as being unpatentable over Beakey (US 7441641 B2), further in view of Hays et al. (US 20190116951 A1), and in further view of Harrell et al. (US 20120246788 A1).
	
	Regarding Claim 1, Beakey teaches a luggage wrap (100), comprising;
An elongated piece of material (100) dimensioned to cover a front (102), a top (102), and a back side (102) of an article of luggage (200). (Figs 1, 3, 7; Col. 2, Lines 62-65; Col. 3, Lines 16-26)
And a cutout (116) defined at an intermediate section of the material providing hand access to at least one handle on the top end (102) of the article of luggage (200). (Figs. 1-3, 7-8; Col. 4, Lines 1-8)
	Beakey does not teach that the luggage wrap is comprised of a fabric material, or a plurality of elastic side straps interconnecting a front panel and a back panel of the material.
	With regards to the luggage wrap being comprised of a fabric material and having a plurality of elastic side straps, Hays et al. further teaches a luggage wrap (100) that can be comprised of a fabric material. In addition to using a plurality of elastic side straps (132, 138) to attach to the luggage. (Figs. 1-4, 6-7; [0016], [0020])
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the luggage wrap as taught by Beakey, and provide for the wrap to be constructed of a fabric material and incorporate a plurality of elastic side straps as taught by Hays et al. One would be motivated to combine these elements as they provide for a luggage wrap comprised of fabric that incorporates elastic side straps as opposed to panels, which would accommodate the wrap to fit various dimensions of luggage.
	With regards to the elastic side straps interconnecting a front panel and a back panel of the material, Harrell et al. further teaches a plurality of side straps (52a, 52b) interconnecting a front panel (10a) and a back panel (10b) of the material. (Figs. 2-3, 15; [0046])
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the luggage wrap as taught by Beakey, modified above, and provide for the plurality of side straps to connect the front panel to the rear panel as taught by Harrell et al. One would be motivated to combine these elements as they provide for a luggage wrap with side straps that help accommodate the wrap to fit opposing protective panels on various dimensions of luggage.
	
	Regarding Claim 3, Beakey, modified above, teaches all of the elements of the invention described above in claim 1 above;
	Beakey further teaches the luggage wrap (100) further comprising an elastic (wherein Beakey teaches the strap may be comprised of polyethylene) bottom strap (108) interconnecting a bottom end of the front panel (102) and a bottom end of the back panel (102) of the material. (Figs. 1, 2a, 3-8; Col. 3, Lines 40-52)
	
	Regarding Claim 4, Beakey, modified above, teaches all of the elements of the invention described above in claim 3 above.
	Beakey further teaches the bottom strap having a first end attached to the front panel (Fig. 3) and a free end (114) attachable to the back panel (102) of the material via a cooperating fastener. 123
	Beakey does not teach that the material is constructed of fabric.
	Hays et al. further teaches a luggage wrap (100) that can be comprised of a fabric material. ([0016])
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the luggage wrap as taught by Beakey, modified above, and provide the material of the luggage wrap to be fabric as taught by Hays et al. One would be motivated to combine these elements as they provide for a luggage wrap that is composed of a fabric material which could help with durability and abrasion resistance for the both the luggage and the luggage wrap.

	Regarding Claim 5, Beakey, modified above, teaches all of the elements of the invention described above in claim 4 above.
	Beakey further teaches wherein the bottom strap (108) is attached to be disposed between ground transport wheels of the article of luggage. (Fig. 1; Col. 2, 62-66)
	
	Regarding Claim 6, Beakey, modified above, teaches all of the elements of the invention described above in claim 5 above except; wherein the plurality of elastic side straps are disposed in a spaced apart relation to receive a side handle of the article of luggage between the plurality of elastic side straps.
	Hays et al. further teaches the plurality of elastic side straps may be disposed in a spaced apart relation (visible in Figs. 1, 4, 6-7) to receive a side handle of the article of luggage between the plurality of elastic side straps. (Figs. 1, 4, 6-7; [0020])
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the luggage wrap as taught by Beakey, modified above, and provide for the plurality of side straps to be disposed with enough space to provide for a handle between the straps as taught by Hays et al. One would be motivated to combine these elements as they provide for a luggage wrap with side straps are displaced enough to provide the user access to a side handle on the luggage.
	
	Regarding Claim 7, Beakey teaches a luggage wrap (100), comprising: 
An elongated piece of material (100) dimensioned to cover a front (102), a top (102), and a back side (102) of an article of luggage (200). (Figs 1, 3, 7; Col. 2, Lines 62-65; Col. 3, Lines 16-26)
 And a cutout (116) defined at an intermediate section of the material providing hand access to at least one handle on the top end (102) of the article of luggage (200). (Figs. 1-3, 7-8; Col. 4, Lines 1-8)
And an elastic (wherein Beakey teaches the strap may be comprised of polyethylene) bottom strap (108) interconnecting a bottom end of the front panel (102) and a bottom end of the back panel (102) of the material. (Figs. 1, 2a, 3-8; Col. 3, Lines 40-52)	
	Beakey does not teach that the material of the luggage wrap is composed of fabric.
	Hays et al. further teaches a luggage wrap (100) that can be comprised of a fabric material. ([0016])
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the luggage wrap as taught by Beakey, and provide the material of the luggage wrap to be fabric as taught by Hays et al. One would be motivated to combine these elements as they provide for a luggage wrap that is composed of a fabric material which could help with durability and abrasion resistance for the both the luggage and the luggage wrap.

	Regarding Claim 8, Beakey teaches all of the elements of the invention described above in claim 7 above except; a plurality of elastic side straps interconnecting a front panel and a back panel of the material along a lateral side of the material.
	Regarding the plurality of elastic straps, Hays et al. further teaches a luggage wrap (100) using a plurality of elastic side straps (132, 138). (Figs. 1-4, 6-7; [0020])
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the luggage wrap as taught by Beakey, modified above, and incorporate a plurality of elastic side straps as taught by Hays et al. One would be motivated to combine these elements as they provide for a luggage wrap that incorporates elastic side straps as opposed to panels, which would accommodate the wrap to fit various dimensions of luggage.
	Regarding the side straps interconnecting a front panel and a back panel of the material along a lateral side of the material, Harrell et al. teaches the side straps (52a, 52b) interconnecting the front panel (10a) and back panel (10b) of the material (300) along a lateral side (wherein it can be seen in (Figs. 2-3, 15) that the straps are attached along the lateral side of panels). (Figs. 2-3, 15; [0046])
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the luggage wrap as taught by Beakey, modified above, and provide for the side straps to interconnect the front and back panels along the lateral side as taught by Harrell et al. One would be motivated to combine these elements as they provide for a luggage wrap that incorporates side straps that interconnecting the front and rear panels along the lateral side in order to provide secure protection that is affixed to the article of luggage.
	Regarding Claim 9, Beakey, modified above, teaches all of the elements of the invention described above in claim 8 above. 
	Beakey further teaches the elastic bottom strap (108) being connectable to the back panel (102) via a cooperating fastener (110). (Figs. 1, 2a, 3-8; Col. 3, Lines 53-60)
	
	Regarding Claim 10, Beakey, modified above, teaches all of the elements of the invention described above in claim 9 above. 
	Beakey further teaches the cooperating fastener (110) being a hook (112) and loop (114) material. (Figs. 1, 2a, 3-8; Col. 3, Lines 53-60)
	
	Regarding Claim 11, Beakey, modified above, teaches all of the elements of the invention described above in claim 10 above except; wherein the plurality of elastic side straps are disposed in a spaced apart relation to receive a side handle of the article of luggage between the plurality of elastic side straps.
	Hays et al. further teaches the plurality of elastic side straps may be disposed in a spaced apart relation (visible in Figs. 1, 4, 6-7) to receive a side handle of the article of luggage between the plurality of elastic side straps. (Figs. 1, 4, 6-7; [0020])
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the luggage wrap as taught by Beakey, modified above, and provide for the plurality of side straps to be disposed with enough space to provide for a handle between the straps as taught by Hays et al. One would be motivated to combine these elements as they provide for a luggage wrap with side straps are displaced enough to provide the user access to a side handle on the luggage.

Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Beakey (US 7441641 B2), further in view of Hays et al. (US 20190116951 A1), in further view of Harrell et al. (US 20120246788 A1), and in further view of Gaither (US 7077251 B1).
	
	Regarding Claim 2, Beakey, modified above, teaches all of the elements of the invention described above in claim 1 above except; a luggage wrap further comprising a plurality of pockets defined in the back panel of the material.
	Gaither further teaches a luggage wrap (10) further comprising a plurality of pockets (26) defined in the back panel (Fig. 5) of the material (12). (Fig. 5; Col. 7, Lines 46-57)
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the luggage wrap as taught by Beakey, modified above, and provide for the plurality of pockets defined in the back panel of the material as taught by Gaither. One would be motivated to combine these elements as they provide a plurality of pouches on the back panel of the cover in which the user may use for auxiliary storage of personal effects.

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Teran (US 20180192754 A1), teaches an accessory caddy for luggage.
Pernarella (US 20120199594 A1), teaches a luggage tank top with straps that navigate between the wheels of the luggage carrier.
 Schrecongost (US 5255765 A), teaches a removable luggage cover which incorporates a plurality of side straps.
Lien (US 20160066669 A1), teaches a luggage cover.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R CAUDILL whose telephone number is (303)297-4349.  The examiner can normally be reached on Monday-Friday 8:30-5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN CAUDILL/Examiner, Art Unit 3733 

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733